Citation Nr: 0200789	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  01-02 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for emphysema and chronic 
obstructive pulmonary disease (COPD), originally claimed as 
an upper respiratory infection.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the veteran's 
claim of entitlement to service connection for COPD and 
emphysema, originally claimed as an upper respiratory 
infection.  He subsequently perfected an appeal regarding 
that issue.


FINDINGS OF FACT

1.  The veteran has testified under oath that he was 
hospitalized for one month during service for a respiratory 
infection.

2.  The record does not contain competent evidence linking 
the reported respiratory infection in service to COPD and 
emphysema initially reported more than 40 years after 
service.


CONCLUSION OF LAW

COPD and emphysema were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the veteran's service 
medical records are not on file and were apparently destroyed 
in a fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, in 1973.  The Court has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).


Factual Background

As noted above, the veteran's service medical records are not 
on file and were apparently destroyed in a fire at the NPRC 
in 1973.  The NPRC reported that an investigation revealed 
the clinical part of the service medical records were 
destroyed and that there were no hospital records for the 
time reported.  There is also no pertinent medical or other 
evidence of record for approximately forty-seven years after 
the veteran's discharge from service.

In July 1999, the veteran filed a claim of entitlement to 
service connection for respiratory problems.  In a statement 
submitted in December 1999, he reported that he had been 
hospitalized for one month during service at Brook Army 
Medical Center.  He indicated that he was treated for an 
upper respiratory infection and that his hospitalization 
occurred early in 1951.

Thereafter, in October 1999, the RO issued a letter to the 
veteran explaining what the evidence must show in order to 
substantiate his claim for benefits.  The RO also explained 
what type of evidence he should submit in support of his 
claim.

In a letter dated in December 1999, the veteran's private 
physician, Dr. B., indicated that he had been asked by the 
veteran to offer an opinion as to whether his current 
disability was related to an illness he suffered during basic 
training.  Dr. B. noted that the veteran had no details about 
the in-service illness, and that, without additional 
information, he was unable to comment on this.

In support of his claim, the veteran has submitted a number 
of lay statements.  One such statement was from his sister, 
who reported that she first noticed the veteran experiencing 
respiratory problems immediately after he returned home from 
the service.  She indicated that the veteran's problems never 
seemed to completely clear up and had continued to this day.  
Another such statement was from the veteran's former spouse, 
who reported that she was married to the veteran in the 
1960's and 1970's.  She indicated that, during their 
marriage, the veteran received treatment from a private 
physician for chronic respiratory problems.  She further 
indicated that she recalled the veteran being admitted to a 
private hospital on at least two occasions during this period 
for pneumonia.  The veteran has also submitted a statement 
from a friend who served with him in the military.  This 
friend indicated that he recalled the veteran suffering from 
respiratory problems for as long as he could remember, but 
that he could not recall his hospitalization during basic 
training.

In a letter dated in August 2000, another private physician, 
Dr. N., explained that he had been treating the veteran for 
the past several years for significant COPD.  He noted that 
the veteran had also been followed by Dr. B., a 
pulmonologist, who believed that the veteran's primary 
respiratory problem was emphysema.  Dr. N. indicated that not 
having the veteran's service medical records made it 
impossible to determine whether there was a connection 
between his current pulmonary disability and his illness in 
1951.  Dr. N. concluded that it was also impossible to rule 
out such a connection without having any records to review.  
Dr. B. in September 2000 wrote that the veteran dated the 
onset of his problems to illness during military service, 
that he required treatment during and after service and that 
his pulmonary problems progressed over the years to the 
severe impairment he currently experienced.  

In a statement submitted in January 2001, the veteran 
identified the names of several physicians who treated him 
for his respiratory problems in the 1960's or 1970's.  He 
further noted, however, that these physicians have long since 
retired or died, and that their records were no longer 
available.

In May 2001, the veteran presented testimony at a personal 
hearing at the RO.  During his hearing, he reiterated that, 
while in basic training, he was hospitalized for four weeks 
at Brook Army Medical Center for an upper respiratory 
infection.  He explained that he was given continuous shots 
of antibiotics, but that he was not treated with inhalers, 
inhalation therapy, percussive treatment or any other sorts 
of treatment.  He indicated that, following his release from 
the hospital, he continued to experience symptoms throughout 
the remainder of his service.  The veteran explained that, at 
the time, he thought his breathing problems were just part of 
a sinus condition or similar problem.  He reported that these 
problems continued after his discharge, and that he 
eventually ended up in the hospital again in the 1950's.  He 
noted that he was also hospitalized for pneumonia in the 
1960's.  He indicated that these problems continued ever 
since, and that he still had them today.  During this 
hearing, the veteran noted the names of several physicians 
who treated him for his respiratory problems during the 
1960's and 1970's.  He also reported that he received 
treatment during this period at the Glenview Medical Center 
in Glenview, Illinois, and at Desert Samaritan Hospital in 
Mesa, Arizona.  He noted that he had tried to obtain records 
from these physicians and facilities but had been 
unsuccessful.  He indicated that he was satisfied that all 
reasonable efforts had been made to secure these records, and 
that he believed that they had been shown to be 
"unobtainable".  The veteran noted that he could not think 
of any additional evidence that was available and had not yet 
been submitted.

During his hearing, the veteran submitted another statement 
from Dr. B., which was dated in March 2001.  Dr. B. noted 
that the veteran had reported suffering from a respiratory 
illness during service and felt he never returned to baseline 
status.  Further noted was that his sister could apparently 
verify that he had no respiratory illness prior to service.  
Dr. B. concluded "it seems quite evident that the patient 
sustained an impairment of lung function during that time 
that left him below normal for his age.  Progression of 
pulmonary disease has hit him harder than it would have 
otherwise because of this loss of function."

Later that month, the RO issued another letter to the veteran 
explaining the best type of evidence that would serve to 
substantiate his claim.  The RO also provided a VA Form 21-
4142, Authorization for Release of Information, so that it 
could assist the veteran in obtaining any additional medical 
records that may exist.

In a June 2001 progress note it was reported that he had a 
history of an upper respiratory infection during military 
service and that he had never been well since.  The examining 
physician, Dr. K., noted that it was impossible to state 
whether the veteran's lung disease preexisted his severe 
infection many years ago, or whether some degree of this may 
relate, or be a sequelae.  Dr. K. stated that the veteran's 
history of smoking clouded the issue as well.  In another 
progress note dated in July 2001, Dr. K. once again noted 
that according to the veteran his symptoms first appeared 
when he had infection during the military, and that this 
could apparently be corroborated by his family.  The 
physician stated that, in view of this, "the patient's lung 
disease, likely as not, is related to his remote infection".

Analysis

Preliminary matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C. § 5103 (West Supp. 2001)).  
The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C. § 5103A (West Supp. 2001)).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the SOC and SSOC's issued during the pendency of 
this appeal, the Board believes that the veteran has been 
advised of what the evidence must show in order to 
substantiate his claim for an increased rating.  Moreover, in 
letters dated in October 1999 and May 2001, the RO 
specifically advised the veteran of the type of evidence that 
he should submit in support of his claim.  Therefore, the 
Board believes that VA has satisfied its duty under both the 
VCAA and the new regulation, 38 C.F.R. § 3.159, to inform the 
veteran and his representative of the information and 
evidence needed to substantiate his claim.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (codified as amended at 38 U.S.C. § 5103 
(West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001).

Furthermore, the Board finds that this case has been 
developed by the RO to the extent possible under the 
circumstances.  Although the veteran has identified numerous 
physicians and medical facilities that treated him for his 
claimed disabilities during the two decades following his 
separation from service, he has specifically indicated that 
none of the records pertaining to this treatment are 
available.  In fact, during his May 2001 hearing, the veteran 
specifically stated that he had already taken all reasonable 
steps to secure records of his post-service treatment, and 
that he was now convinced that they are all "unobtainable".  
Neither he nor his representative has alluded to any 
additional medical records that may be available and which 
would be pertinent to the present claim.  Although the RO has 
issued the appropriate authorization forms to the veteran so 
that it may attempt to obtain records on his behalf, the 
veteran has declined to complete and return these forms.  
Therefore, the Board finds that all facts that are relevant 
to these aforementioned issues have been properly developed, 
and that no further action is required in order to comply 
with VA's duty to assist under both the VCAA and the new 
regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified 
at 38 U.S.C. § 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

The Board has considered whether a remand of this case is 
warranted in order to obtain a medical opinion that 
specifically addresses whether the veteran's claimed COPD and 
emphysema are related to his alleged in-service illness.  
However, as discussed previously, the veteran's service 
medical records were unfortunately destroyed in a fire.  As a 
result, there are no records pertaining to his in-service 
hospitalization currently in the claims folder.  Similarly, 
although the veteran has reported receiving treatment for his 
claimed respiratory problems on numerous occasions throughout 
the decades following service, he has repeatedly stated that 
records of this treatment no longer exist.  Thus, the claims 
folder is devoid of any treatment records or other medical 
documents pertaining to his claimed disabilities for several 
decades following his separation from service.  See also 66 
Fed. Reg. at 45,626-45,627 regarding the codification of 
38 C.F.R. § 3.159(c)(4). 

In light of this record, the Board believes that any opinion 
obtained regarding a relationship between the veteran's 
military service and his claimed COPD and emphysema would be 
based on sheer speculation.  The Court has held that a 
medical opinion based on speculation, without supporting 
clinical evidence, does not provide the required degree of 
medical certainty and would be of no probative value.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board correctly 
rejected a medical opinion where "the conclusion reached by 
the physician [was] clearly based on the history provided by 
the veteran."  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  
In Reonal, the Court also held that  "[The] Board [is] not 
bound to accept opinions of two physicians who made diagnoses 
of PTSD...almost 20 years following appellant's separation from 
service and who necessarily relied on history related by 
appellant."  Id. at 460-461; Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Because any opinion obtained in 
this regard would be of no probative value, the Board 
believes that a remand of this case to obtain such an opinion 
is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that it may proceed with a decision on this 
issue, without prejudice to the veteran.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA codified at 38 U.S.C. 
§§ 5103 and 5103A (West Supp. 2001)); see also 66 Fed. Reg. 
45,630 (Aug. 29, 2001).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini, 1 
Vet. App. at 546; Sabonis, 6 Vet. App. at 430.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); as amended at 38 U.S.C. 
§ 5107(b) (West Supp. 2001)); 38 C.F.R. § 3.102 (2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  

Discussion

As discussed above, the veteran contends that he was 
hospitalized for one month during service for an upper 
respiratory infection.  Because the veteran's service medical 
records are missing, the Board accepts the veteran's sworn 
testimony that he was hospitalized during service after 
experiencing respiratory difficulties.  However, under the 
law, the fact that a condition or injury occurred in service 
alone is not enough, there must be disability resulting from 
that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

According to the veteran's testimony, he has received 
periodic treatment for his respiratory difficulties since 
discharge.  In support of this contention, he has submitted 
statements from his sister and his ex-wife, both of whom 
reported that the veteran has experienced respiratory 
problems ever since his separation from service.  He also 
submitted a statement from a friend that served with him in 
the military, who reported that he recalled the veteran 
having respiratory difficulties, although he did not recall 
his being hospitalized.  The Board notes, however, there is 
no documentary evidence of treatment for any such problems 
until 1999, approximately forty-seven years after service.  
As noted above, because the veteran's service medical records 
are missing, the case law increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See O'Hare, supra.  
However, it does not lower the legal standard for proving a 
claim for service connection.  See Russo, supra.  

Although an individual may certainly be able to provide an 
accurate statement regarding firsthand knowledge of events or 
observations, and the Board has no reason to doubt the 
veteran's account of his in-service hospitalization, a lay 
person may not offer evidence that requires medical 
knowledge, such as establishing a nexus, or connection, 
between in-service injury and post-service disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  See also Nici v. Brown, 
9 Vet. App. 494 (1996) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Spalding v. Brown, 10 Vet. App. 6 
(1997).  Thus, while the Board does not doubt the veteran's 
credibility, the Board finds that he does not meet the burden 
of presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as lay persons, neither 
he nor they are competent to offer medical opinions.

The record reflects that the veteran has also submitted 
several medical statements from his private physicians.  
First, he submitted the March 2001 letter from Dr. B., in 
which the physician concluded that it seemed quite evident 
that the veteran's in-service illness led to an impairment of 
function, which caused his pulmonary disease to hit him 
harder than it otherwise would.  Second, he also submitted a 
July 2001 progress note from Dr. K., in which the physician 
found that the veteran's lung disease, was "likely as not, 
related to his remote infection". 

With regard to the medical evidence, the Board notes that a 
diagnosis or opinion by a health care professional is not 
conclusive and is not entitled to absolute deference. Indeed, 
the Court has provided guidance for weighing medical 
evidence.  The Court has held, for example, that a post-
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  See Bloom, supra.  
Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  See Black, supra.  A bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998). Finally, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In this case, the Board finds that the medical opinions 
submitted by the veteran amount to no more than sheer 
speculation on the part of these physicians, without any 
supporting clinical data or other rationale.  The Board 
believes that this conclusion is supported by the absence of 
any discussion on the part of these physicians regarding the 
nature and circumstances of the veteran's initial in-service 
illness, as well as physicians' own earlier acknowledgments 
that to offer any opinion as to the existence of a 
relationship between the in-service illness and current 
disability was impossible.  For example, the Board notes 
that, although Dr. B. concluded in his March 2001 statement 
that the veteran's in-service illness led to a permanent 
impairment of function, the physician had also indicated in 
an earlier statement dated in December 1999 that the veteran 
could provide him with no detail regarding the nature of his 
in-service illness, and thus, the physician found that he 
could offer no comment as to whether a relationship existed 
between the in-service illness and the veteran's current 
disabilities.  Thus, Dr. B. appears to acknowledge in his 
December 1999 statement that it would be mere speculation to 
do precisely what he ended up doing in his March 2001 
statement, which was to comment on the existence of a 
relationship between the veteran's in-service infection and 
his pulmonary disease.  There is no indication in the record 
that Dr. B. had access to any additional details regarding 
the nature and circumstances of the veteran's in-service 
hospitalization when he completed the March 2001 statement, 
and indeed, his similarly brief description of the veteran's 
in-service illness in both of his statements suggests that no 
additional information had since come to light.  

Similarly, Dr. K. in July 2001 also suggested that there was 
relationship between the in-service illness and the current 
disabilities, after concluding in an earlier June 2001 
progress report that to offer an opinion regarding the 
existence of such a relationship was "impossible".  Because 
the medical opinions Drs. B. and K. amount to no more than 
speculation on the part of these physicians, without any 
supporting clinical data or other rationale, the Board finds 
them to be of no probative value.  See Bloom, Black, Grover, 
all supra.

Furthermore, the Board also finds the August 2000 statement 
from Dr. N. to be of no probative value.  In pointing to this 
statement, the veteran has placed much emphasis on the fact 
that Dr. N. specifically stated that, without reviewing the 
veteran's service medical records, he could not rule out a 
connection between the in-service illness and any current 
pulmonary disease  The veteran appears to be asserting that 
Dr. N.'s statement proves that the likelihood of a connection 
is at least as likely as not, and that reasonable doubt 
should therefore be resolved in his favor.  However, after 
reviewing Dr. N.'s entire statement, the Board believes that 
the veteran is misinterpreting what the physician has said.  
In fact, it is clear from Dr. N.'s statement that he is 
simply indicating that he cannot comment one way or the other 
as to whether a relationship exists because he has 
insufficient evidence on which to make that determination.  
In essence, the physician is indicating that he is unwilling 
to speculate as to the existence of a relationship. 

The Board believes that the expression of an unwillingness on 
the part of a physician to speculate as to the existence of a 
relationship is certainly not the same as concluding that it 
is at least as likely as not that a relationship exists.  
Moreover, the Board also believes that Dr. N.'s belief that 
offering such an opinion would be mere speculation strongly 
supports the Board's finding that the opinions of Drs. B. and 
K. amount to no more than speculation, as they also had 
access to only the brief description of an in-service illness 
provided by the veteran.

The Board recognizes that the veteran believes that he has 
been treated unfairly by VA, in that he believes that his 
claim has been denied solely due to the fact that his service 
medical records were destroyed.  However, while the loss of 
his service medical records is unfortunate, and likely does 
make his claim more difficult to prove, the absence of these 
records alone certainly is not responsible for the denial of 
his claim.  Instead, the Board believes that it is the 
absence of any treatment records or other medical evidence 
for approximately forty-seven years after his separation from 
service that has had a more detrimental impact on his claim.  
As discussed in detail above, the veteran has reported 
receiving ongoing treatment for his respiratory problems in 
the decades following his discharge, but he has also 
repeatedly stated that records from this treatment no longer 
exist.  Although the RO has provided the veteran with 
authorization forms so that it may at least attempt to obtain 
records on his behalf, the veteran has declined to complete 
and return these forms.  

The Board believes that, had any records of the treatment 
received by the veteran following his discharge been 
submitted, it is certainly conceivable that these records 
could provide important information regarding the nature and 
circumstances of his in-service illness and post-service 
condition.  However, absent any such records, it appears 
impossible to expect that any physician could obtain the 
necessary information to provide an informed opinion as to 
whether a relationship existed between the veteran's in-
service illness and any current disabilities.  While the 
Board does not question the veteran's credibility as to the 
symptoms he has experienced since separation, as discussed 
above, he does not possess the medical knowledge to render 
him competent to link his current disabilities to either his 
in-service illness or his post-service symptoms.  Such 
assertions are not competent lay evidence as contemplated in 
the current law or the VCAA.  See 66 Fed. Reg. at 45,630.

In summary, the Board finds that the record on appeal is 
devoid of any competent medical evidence establishing a link 
between the veteran's in-service illness and the emphysema 
and COPD diagnosed forty-seven years later.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  See, e.g., McManaway v. West, 13 Vet. 
App. 60, 66 (1999), vacated on other grounds sub nom.  
McManaway v. Principi, 14 Vet. App. 275 (2001), in which the 
Court held that, even where a veteran asserted continuity of 
symptomatology since service, medical evidence was required 
to establish "a nexus between the continuous symptomatology 
and the current claimed condition. . . .".  The benefit 
sought on appeal is therefore denied.


ORDER

Entitlement to service connection for emphysema and COPD, 
originally claimed as an upper respiratory infection, is 
denied.



		
	MARK J. SWIATEK
	Acting Member, Board of Veterans' Appeals



 

